DETAILED ACTION
					
1.	This is supplemental allowance office action to include an Examiner’s Amendment.

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Thomas P. Trainor on 11/29/2021.
The application has been amended as follows: 

1. 	(Currently Amended)  A method of presenting push content on a device to a user, the method comprising: 
detecting that a device is providing an output from an application running on the device, wherein the output comprises first displayed content; 
monitoring a level of engagement of the user with the application; 
receiving a scroll command to navigate to second displayed content from the first displayed content, wherein at least a portion of the second displayed content is not included in the first displayed content;
in response to receiving the scroll command, navigating to the second displayed content and determining that the level of engagement is above a predetermined activity level;
determining an elapsed time since the scroll command was received;
determining that the elapsed time since the scroll command was received exceeds a predetermined period of time;
determining that no additional scroll commands have been received during the elapsed time; 

 determining that push content should be inserted into the second displayed content having been navigated to in response to receiving the scroll command;
identifying a context of the second displayed content of the application by:
		identifying a first object and a second object depicted by the second displayed content; 
		determining that the first object is depicted more prominently than the second object; and
	in response to determining that the first object is depicted more prominently than the second object, determining that the context of the second displayed content relates to the first object; 
selecting a push content item based at least on the context of the second displayed content; and
in response to determining that the level of engagement is below the predetermined activity level, causing the push content item to be inserted into the second displayed content.

6. 	(Currently Amended)  The method of claim 1, wherein identifying the context of the second displayed content of the application further comprises: 
extracting one or more keywords from the second displayed content of the application; 
processing the one or more keywords using a knowledge graph; and
extracting the context of the second displayed content from the knowledge graph, 
wherein selecting the push content item based on the context of the second displayed content comprises selecting the push content item based on the extracted context.   

7. 	(Currently Amended)  The method of claim 1, wherein identifying the context of the second displayed content of the application further comprises: 
analyzing one or more images included in the second displayed content of the application; 
identifying one or more objects within the one or more images; and
identifying an identifier for each of the one or more objects,

accessing metadata associated with a plurality of push content items; and 
comparing the identifier for each of the one or more objects with the metadata associated with the plurality of push content items; and
selecting the push content item from the plurality of push content items whose metadata conforms to the identifier for one or more of the objects on the second displayed content. 

8. 	(Currently Amended)  The method of claim 1, wherein identifying the context of the second displayed content of the application further comprises: 
analyzing one or more images on the second displayed content of the application; 
identifying one or more objects within the one or more images; 
identifying an identifier for each of the one or more objects; 
processing the identifier for each of the one or more objects using a knowledge graph; and
extracting the context of the second displayed content from the knowledge graph, 
wherein selecting the push content item based on the context of the second displayed content comprises selecting the push content item based on the extracted context.   

11. 	(Currently Amended)  A system of presenting push content items on a device to a user, the system comprising: 
	control circuitry configured to:
		detect that a device is providing an output from an application running on the device, wherein the output comprises first displayed content;
		monitor a level of engagement of the user with the application; 
		receive a scroll command to navigate to second displayed content from the first displayed content, wherein at least a portion of the second displayed content is not included in the first displayed content;
		in response to receiving the scroll command, navigate to the second displayed content and determine that the level of engagement is above a predetermined activity level;
		determine an elapsed time since the scroll command was received;
		determine that the elapsed time since the scroll command was received exceeds a predetermined period of time;

		in response to determining, while the application on the device is opened, that the elapsed time since the scroll command was received exceeds the predetermined period of time and that no additional scroll commands have been received during the elapsed time, determine that the level of engagement is below the predetermined activity level;
		determine that push content should be inserted into the second displayed content having been navigated to in response to receiving the scroll command;
		identify a context of the second displayed content of the application by:
			identifying a first object and a second object depicted by the second displayed content; 
			determining that the first object is depicted more prominently than the second object; and
			in response to determining that the first object is depicted more prominently than the second object, determining that the context of the second displayed content relates to the first object;
		select a push content item based at least on the context of the second displayed content; and 
		in response to the determination that the level of engagement is below the predetermined activity level, causing the push content item to be inserted into the second displayed content.

15. 	(Currently Amended)  The system of claim 11, wherein, to identify the context of the second displayed content, the control circuitry is further configured to extract one or more keywords from the second displayed content,
wherein, to select the push content item based on the context of the second displayed content, the control circuitry is configured to:
access metadata associated with a plurality of push content items;
compare the one or more keywords from the second displayed content of the application to the metadata associated with the plurality of push content items; and
select the push content item from the plurality of push content items whose metadata conforms to the one or more keywords from the second displayed content.  

further configured to:
extract one or more keywords from the second displayed content of the application; 
process the one or more keywords using a knowledge graph; and
extract the context of the second displayed content from the knowledge graph, 
wherein, to select the push content item based on the context of the second displayed content, the control circuitry is configured to select the push content item based on the extracted context.   

17. 	(Currently Amended)  The system of claim 11, wherein, to identify the context of the second displayed content of the application, the control circuitry is further configured to: 
analyze one or more images included in the second displayed content of the application; 
identify one or more objects within the one or more images; and
identify an identifier for each of the one or more objects,
wherein, to select the push content item based on the context of the second displayed content, the control circuitry is configured to: 
access metadata associated with a plurality of push content items; and 
compare the identifier for each of the one or more objects to the metadata associated with the plurality of push content items; and
select the push content item from the plurality of push content items whose metadata conforms to the identifier for one or more of the objects on the second displayed content. 

18. 	(Currently Amended)  The system of claim 11, wherein, to identify the context of the second displayed content of the application, the control circuitry is further configured to: 
analyze one or more images on the second displayed content of the application; 
identify one or more objects within the one or more images on the second displayed content 
identify an identifier for each of the one or more objects; 
process the identifier for each of the one or more objects using a knowledge graph; and
extract the context of the second displayed content from the knowledge graph, 
wherein, to select the push content item based on the context of the second displayed content, the control circuitry is configured to select the push content item based on the extracted context. 

21 - 52.  (Canceled)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  
3.	The closest Prior art do not fully teach, suggest or disclose the combination of amended features recited in the independent claims 1 and 11. The recited features in independent claims 1 and 11 are novel and non-obvious over closest prior art. The dependent claims 3-10 and 13-20 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YUK TING CHOI/Primary Examiner, Art Unit 2153